IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BRUCE BROCK,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1071

JENNIFER MCWHORTER ON
BEHALF OF PAXTON BROCK,
A MINOR,

      Appellee.

_____________________________/

Opinion filed February 12, 2015.

An appeal from the Circuit Court for Leon County.
Karen A. Gievers, Judge.

Joshua D. Zelman, of Zelman Heath, P.A., Tallahassee, for Appellant.

Wendy S. Loquasto, of Fox & Loquasto, P. A., Tallahassee, and Monique Renee
Richardson, of Legal Services of North Florida, Inc., Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.